                                          Case 4:20-cv-04012-KAW Document 51 Filed 05/21/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     AFRICAN AMERICAN TOBACCO                         Case No. 20-cv-04012-KAW
                                         CONTROL LEADERSHIP COUNCIL, et
                                   8     al.,
                                                                                          ORDER REGARDING DATES
                                   9                   Plaintiffs,

                                  10             v.

                                  11     UNITED STATES DEPARTMENT OF
                                         HEALTH AND HUMAN SERVICES, et
                                  12     al.,
Northern District of California
 United States District Court




                                  13                   Defendants.

                                  14
                                              On May 18, 2021, the parties filed their joint case management statement. (Dkt. No. 50.)
                                  15
                                       Per the statement, the Court SETS the following deadlines:
                                  16
                                              Plaintiffs’ amended complaint shall be filed by May 21, 2021.
                                  17
                                              Defendants’ responsive pleading shall be filed by June 9, 2021.
                                  18
                                              The hearing on Defendants’ intended motion to dismiss shall be July 15, 2021.
                                  19
                                              In light of these new deadlines, the Court CONTINUES the May 25, 2021 case
                                  20
                                       management conference to September 7, 2021 at 1:30 p.m.
                                  21
                                              IT IS SO ORDERED.
                                  22
                                       Dated: May 21, 2021
                                  23                                                      __________________________________
                                                                                          KANDIS A. WESTMORE
                                  24
                                                                                          United States Magistrate Judge
                                  25

                                  26
                                  27

                                  28
